Order entered September 4, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01480-CV

                              PLANO AMI LP, ET AL., Appellants

                                             V.

                                ERWIN CRUZ, M.D., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 10-16274-E

                                         ORDER
       We GRANT the September 3, 2013 unopposed motion of Mehrdad Ghani and Michael

Taba, M.D. for an extension of time to file an appellants’ reply and cross-appellees’ brief.

Mehrdad Ghani and Michael and Taba, M.D. shall file their reply and cross-appellees’ briefs on

or before October 11, 2013.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE